This CPLR article 78 and Executive Law § 298 proceeding was transferred to this court by order, Supreme Court, New York County (Alfred M. Ascione, J.), entered March 31, 1988. Determination, dated January 5, 1988, of respondent, Commissioner of the New York State Division of Human Rights, which found, after a public hearing, that petitioner, Unitel Video, Inc., had discriminated against complainant, Ms. Charlene D. Singelton, by terminating her as a camera operator on the basis of her sex, and, inter alia, ordering petitioner to (1) either rehire her as a camera operator or offer her a comparable position, (2) pay her back pay with interest, and, (3) pay her $25,000 as compensation for mental anguish, is unanimously modified, on the law and on the facts, petition is granted to the extent of reducing the award for mental anguish to $5,000, and except as thus modified, the determination is otherwise confirmed, without costs.
Musical Television Video (MTV) is a company which shows prerecorded music videos on television. Early in 1984 MTV contracted with Unitel Video, Inc. (Unitel) to produce for it, in Unitel’s television studios, the segments of MTV’s programs which are aired on television between the music videos. Thereafter, in March 1984, Unitel hired Ms. Charlene D. Singelton as a full-time camera operator, and assigned her to work on the MTV show. Subsequently, in October 1984, Unitel fired Ms. Singelton.
On or about February 15, 1985, Ms. Singelton (complainant) filed a complaint with the New York State Division of Human Rights (SDHR), in which she alleged, in substance, that Unitel terminated her employment upon the basis that she is a female. After a public hearing, the Commissioner of the SDHR found that Unitel had discriminated against complainant, and ordered Unitel, inter alia, to: (1) either rehire her as a camera operator or offer her comparable employment, (2) pay her back pay with interest, and, (3) pay her $25,000 as compensation for mental anguish.
Thereafter, Unitel (petitioner) instituted a proceeding pursuant to CPLR article 78 and Executive Law § 298, challenging the SDHR’s (respondent) determination. By order of the Supreme Court, New York County, that proceeding has been transferred to this court for review.
Following our examination of the record, while we find that substantial evidence supports the determination of discrimination made by the Commissioner of SDHR (Matter of New York *379City Bd. of Educ. v Batista, 54 NY2d 379, 384-385 [1981]), we also find that part of the Commissioner’s order which awards the complainant $25,000 for mental anguish to be grossly excessive, since " 'in the light of all the circumstances * * * [it is] shocking to one’s sense of fairness’ ” (Matter of Pell v Board of Educ., 34 NY2d 222, 233 [1974]; see also, Matter of Imperial Diner v State Human Rights Appeal Bd., 52 NY2d 72 [1980]).
Accordingly, we grant the petition to the extent of reducing the award for mental anguish to $5,000, and except as thus modified, the determination is otherwise confirmed. Concur— Ross, J. P., Asch, Kassal, Ellerin and Smith, JJ.